                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                              No. 3:21-CV-109

ERIKA M. HARRIS,

             Plaintiff,

       vs.

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

              Defendant.


                                      COMPLAINT

       1.     This is an action arising under the Employee Retirement Income Security

Act of 1974, as amended, 29 U.S.C. §1001 et seq. (“ERISA”), to recover benefits due

under an employee welfare benefit plan and to recover costs, attorneys’ fees, and interest

as provided by ERISA.

                                         PARTIES

       2.     Plaintiff, Erika M. Harris, is a citizen and resident of Charlotte,

Mecklenburg County, North Carolina.

       3.     Defendant, Hartford Life and Accident Insurance Company (hereinafter

“Hartford”), is a properly organized insurance company authorized to do business in the

State of North Carolina, and does substantial business in Mecklenburg County.

       4.     At all times relevant to this action, Hartford provided insured short-term

(“STD”) and long-term (“LTD”) disability benefits pursuant to group insurance policies




      Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 1 of 9
issued to Novant Health, Inc. (“the Policies”).

       5.      Hartford serves as the claims administrator and fiduciary in handling all

aspects of disability benefit claims made by insured beneficiaries under the Policies,

including the Plaintiff in this action.

       6.      Defendant has a fiduciary obligation to Plaintiff to administer the Policies

fairly and impartially, for the exclusive benefit of beneficiaries such as Plaintiff, and in

handling all aspects of benefit claims made by beneficiaries under the Policies, including

the Plaintiff in this action.

                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction to hear this claim pursuant to 28 U.S.C. § 1331,

in that the claim arises under the laws of the United States. Specifically, Plaintiff brings

this action to enforce her rights under ERISA, as allowed by 29 U.S.C. § 1132.

       8.      Venue in the Western District of North Carolina is appropriate by virtue of

Plaintiff’s residence in this district and Defendant’s doing business in this district.

                                 FACTUAL ALLEGATIONS

       A.      Background.

       9.      At all times relevant to this action, Plaintiff has been a covered beneficiary

under group STD (Policy No. GRH-043019) (the “STD Policy”) and LTD (Policy No.

GLT-043019) (the “LTD Policy”) benefit policies issued by Hartford to Novant Health,

Inc. (“Novant”).

       10.     Plaintiff worked as a Registered Nurse Coach for Novant prior to her

                                               2


       Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 2 of 9
disability onset, where she provided coordination of care services amongst various

providers, including physicians, mid-level providers, staff, and other health care

professionals. Plaintiff’s responsibilities included, but were not limited to, assisting,

developing, and coordinating a wide range of self-management support, chronic-care

management, and acute triage for Novant patients.

       11.    The demands of Plaintiff’s profession required not only that she be

professionally trained, qualified, experienced, and detail-oriented, but also that she handle

high pressure, high demand situations, comprehend and apply complex information, and

concentrate for prolonged periods of time. Plaintiff’s job also required that she be capable

of multi-tasking in stressful situations, as she was frequently tasked with simultaneously

managing numerous patients with multiple conditions, symptoms, concerns, and

treatments at the same time, some of which were dealing with emergency situations.

       12.    The STD Policy provides STD benefits to beneficiaries who meet the

Policy definition of “total disability” or “totally disabled,” as follows:

       Total Disability or Totally Disabled means You are prevented by:
          1. Injury;
          2. Sickness;
          3. Mental Illness;
          4. Substance Abuse; or
          5. Pregnancy;
       From performing the Essential Duties of the Occupation for the Employer,
       and as a result, You are earning less than 20% of Your Pre-disability
       Earnings.

       13.    The STD Policy defines “Essential Duty” as follows:

       Essential Duty means a duty that:
          1. is substantial, not incidental;
          2. is fundamental or inherent to the occupation; and


                                     3
       Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 3 of 9
          3. cannot be reasonably omitted or changed.
       Your ability to work the number of hours in Your regularly scheduled work
       week is an Essential Duty.

       14.    The LTD Policy provides LTD benefits to beneficiaries who meet the

Policy definition of “disability” or “disabled,” as follows:

       Disability or Disabled means You are prevented from performing one or
       more of the Essential Duties of:
          1. Your Occupation during the Elimination Period;
          2. Your Occupation for the 24 month(s) following the Elimination
             Period, and as a result Your Current Monthly Earnings are less than
             80% of Your Indexed Pre-Disability Earnings; and
          3. after that, Any Occupation.

       15.    The LTD Policy defines “Essential Duty” as follows:

       Essential Duty means a duty that:
              1. is substantial, not incidental;
              2. is fundamental or inherent to the occupation; and
              3. cannot be reasonably omitted or changed.
       Your ability to work the number of hours in Your regularly scheduled work
       week is an Essential Duty.

       16.    Plaintiff was forced to stop working on or about July 23, 2018 due to

symptoms attributable to multiple sclerosis, including increasingly severe levels of

fatigue, reflex slowness, memory impairment, blurred vision, muscular weakness and

pain, muscle spasms, headaches, nausea, and dizziness.

       B.     STD Claim.

       17.     As a result of her numerous and severe disabling conditions, Plaintiff is

unable to perform the essential duties of her occupation, and as a result, she is earning less

than 20% of her pre-disability earnings.

       18.    Plaintiff timely submitted a claim for STD benefits.



                                     4
       Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 4 of 9
       19.     By letter dated October 29, 2018, Hartford denied Plaintiff’s claim for STD

benefits.

       20.     Plaintiff timely appealed the denial of her claim for STD benefits by letter

dated April 25, 2019, submitting argument and supporting documentation including a

functional capacity evaluation, as well as updated medical records.

       21.     By letter dated June 4, 2019, Hartford provided Plaintiff with an

“Independent Medical Review.”

       22.     Plaintiff responded to Hartford’s Independent Medical Review by letter

dated June 25, 2019, submitting updated medical records.

       23.     By letter dated July 3, 2019, Hartford provided Plaintiff with an addendum

to the Independent Medical Review.

       24.     Plaintiff responded to Hartford’s addendum to the Independent Medical

Review by letter dated July 15, 2019, submitting updated medical records as well as a

letter prepared by Plaintiff’s treating neurologist provided in support of her claim for

disability benefits.

       25.     By letter dated July 29, 2019, Hartford provided Plaintiff with another

addendum to the Independent Medical Review.

       26.     By letter dated August 7, 2019, Defendant upheld its decision to deny

Plaintiff’s claim for STD benefits.

       27.     Plaintiff now has exhausted her administrative remedies, and her STD claim

is ripe for judicial review pursuant to 29 U.S.C. § 1132.




                                     5
       Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 5 of 9
       C.     LTD Claim.

       28.    As a result of her severe disabling condition and accompanying symptoms,

Plaintiff is unable to perform one or more of the essential duties of her occupation, and as

a result, she is earning less than 80% of her indexed pre-disability earnings.

       29.    As a result of her severe disabling condition and accompanying symptoms,

Plaintiff is unable to perform one or more of the essential duties of any occupation.

       30.    Plaintiff timely submitted a claim for LTD benefits.

       31.    As part of her claim for LTD benefits, Plaintiff submitted her April 25,

2019 STD appeal letter and supporting documentation to Hartford’s LTD claim

department.

       32.    By letter dated August 7, 2019, Hartford notified Plaintiff that because it

determined that she “would not meet the definition of Disability throughout and beyond

the Elimination period” that it would not consider Plaintiff’s LTD benefit claim.

       33.    Hartford’s August 7, 2019 letter failed to provide any administrative appeal

rights related to Plaintiff’s claim for LTD benefits and instead stated, “Please be advised

that our claim decision is now final as administrative remedies available under the Policy

have been exhausted.”

       34.    Plaintiff now has exhausted her administrative remedies, and her LTD

claim is ripe for judicial review pursuant to 29 U.S.C. § 1132.

                            FIRST CLAIM FOR RELIEF:
                          WRONGFUL DENIAL OF BENEFITS
                           UNDER ERISA, 29 U.S.C. § 1132

       35.    Defendant has wrongfully denied STD and LTD benefits to Plaintiff in


                                     6
       Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 6 of 9
violation of the Policies, Plans, and ERISA for the following reasons:

             a.     Plaintiff is disabled, as defined by the STD benefits Policy and Plan,

      in that as a result of her disability, she is unable to perform the essential duties of

      her occupation, and as a result, she is earning less than 20% of her pre-disability

      earnings;

             b.     Plaintiff is disabled, as defined by the LTD benefits Policy and Plan,

      in that as a result of her disability, she is unable to perform one or more of the

      essential duties of her occupation, and as a result, she is earning less than 80% of

      her indexed pre-disability earnings;

             c.     Plaintiff is disabled, as defined by the LTD benefits Policy and Plan,

      in that as a result of her disability, she is unable to perform one or more of the

      essential duties of any occupation;

             d.     Defendant failed to accord proper weight to the evidence in the

      administrative record showing that Plaintiff is disabled, by ignoring credible

      evidence that Plaintiff is unable to perform the essential duties of her occupation,

      and is unable to perform one or more of the essential duties of her own and of any

      occupation;

             e.     Defendant’s interpretation of the definition of “Total Disability,”

      “Totally Disabled,” “Disability,” or “Disabled” contained in the Policies and Plans

      is contrary to plain language of the Policies and Plans and unreasonable;

             f.     Defendant has attempted to evade the impact of Plaintiff’s condition

      and the severe functional limitations on her ability to perform the essential duties


                                    7
      Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 7 of 9
      of her occupation, and on her ability to perform one or more of the essential duties

      of her own and of any occupation;

             g.     Defendant has wrongfully denied Plaintiff a full, fair, and impartial

      review of her benefits by refusing to consider her LTD claim, failing to provide

      for a review that takes into account all comments, documents, records, and other

      information submitted by Plaintiff relating to the claim, and by ignoring the

      weight and credibility of evidence submitted, looking for less credible evidence of

      marginal significance to support its goal of denying her benefits claim; and

             h.     Defendant has violated its contractual obligation to furnish STD and

      LTD benefits to Plaintiff.


WHEREFORE, Plaintiff prays that the Court:

   1. Grant Plaintiff declaratory and injunctive relief, finding that she is entitled to STD

      benefits under the terms of the STD Policy, and that Defendant be ordered to pay

      STD benefits;

   2. Grant Plaintiff declaratory and injunctive relief, finding that she is entitled to LTD

      benefits under the terms of the LTD Policy, and that Defendant be ordered to pay

      LTD benefits, and all other related benefits, until such time as Plaintiff reaches age

      67 or is no longer disabled;

   3. Award pre-judgment interest at a rate of at least the North Carolina state rate of

      8%;

   4. Enter an Order awarding Plaintiff all reasonable attorney fees and expenses



                                    8
      Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 8 of 9
   incurred as a result of Defendant’s wrongful denial of benefits; and

5. Enter an award for such other relief as may be just and appropriate.


   This the 17th day of March, 2021.


                               /s/Caitlin H. Walton
                               CAITLIN H. WALTON
                               N.C. Bar No. 49246
                               cwalton@essexrichards.com
                               ESSEX RICHARDS, P.A.
                               1701 South Boulevard
                               Charlotte, NC 28203-4727
                               Ph (704) 377-4300
                               Fax (704) 372-1357

                               Attorney for Plaintiff




                                 9
   Case 3:21-cv-00109-RJC-DCK Document 1 Filed 03/17/21 Page 9 of 9
